PER CURIAM.
Appellant filed an appeal with this Court following the denial of his motion seeking postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However, the issues and arguments Appellant raises here were not presented to the postconviction court. Accordingly, those issues and arguments are not properly before this Court. Evans v. State , 975 So.2d 1035, 1042 (Fla. 2007). We affirm the postconviction court's order denying Appellant's rule 3.850 motion.
AFFIRMED.
ORFINGER, EVANDER and EDWARDS, JJ., concur.